Citation Nr: 0722546	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in March 
2006, the veteran requested a travel board hearing.  In March 
2007, the veteran presented testimony at a personal hearing 
conducted at the St. Paul RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO.  By a January 
2007 statement, his accredited representative related that he 
was waiving the right to have this additional evidence 
reviewed by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.

2.  Credible supporting evidence to support the occurrence of 
the in-service stressors which the veteran alleges to have 
experienced has not been submitted, and the description of 
the in-service stressors by the veteran do not provide 
sufficient detail such that they are likely to be verified by 
unit histories or other service records.

3.  The veteran's PTSD is not the result of a verified 
stressful event which occurred during his period of active 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in December 2004 and again in 
April 2005, prior to the initial decision on the claim in 
September 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the VCAA notice letters, the RO informed the veteran about 
the information and evidence necessary to substantiate his 
claim for service connection for PTSD.  Specifically, the RO 
stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

The notice letters also described the information and 
evidence that VA would seek to provide including relevant 
records from any federal agency, such as records from the 
military, VA Medical Centers (VAMCs), or the Social Security 
Administration (SSA).  Additionally, the letter noted that VA 
would make requests for relevant records not held by any 
federal agency, such as records from state or local 
governments, private doctors and hospitals, or current or 
former employers.

The RO also explained what information and evidence the 
veteran was expected to supply to VA to substantiate his 
claim for PTSD.  Specifically, in the April 2005 letter, the 
veteran was asked to complete the enclosed PTSD questionnaire 
with specific details of the stressful incidents in service 
that resulted in PTSD.  Further, he was told to provide the 
reports of private physicians who had treated him and to tell 
VA the dates and locations of any VAMC treatment he received 
in order for VA to request the records.  The veteran has not 
indicated that he has had any private treatment for his PTSD.  
He completed a PTSD questionnaire in April 2005; however, he 
was asked to complete a second questionnaire because the 
stressor information he provided was not specific enough to 
make verification attempts.  In fact, the RO deferred the 
claim in August 2005 in order for the veteran to provide the 
specific dates and places of his stressful incidents, 
including the dates and places that his base and convoys were 
subject to mortar and rocket fire attacks as he contended 
during a January 2005 VA examination.  The veteran returned 
the second PTSD questionnaire in August 2005.  However, he 
did not mention the mortar attacks.  Although he did provide 
the approximate dates of his alleged stressful events of 
running over a Vietnamese civilian and when he saw Vietnamese 
killed, as will be discussed more fully in the body of the 
decision, these incidents cannot be verified by CURR.  The 
Board finds that VA made repeated attempts to obtain more 
detailed information from the veteran regarding his alleged 
stressors but the veteran was unable to recall more specific 
information.  Further, the veteran was told in the September 
2005 RO decision, February 2006 informal conference, February 
2006 SOC, June and August 2006 SSOCs, and during his March 
2007 hearing that his claim was denied because his stressors 
cannot be quantified to send to CURR for verification.  
During his March 2007 hearing, the veteran testified that he 
was unable to recall specific dates for verification purposes 
and could not find anyone to provide buddy statements.  As 
such, it appears that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the fourth element, was also satisfied.  The April 
2005 letter asked the veteran to let VA know of any other 
evidence or information that he thought would support his 
claim and to send any evidence in his possession that 
pertains to his claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD.  In a 
letter dated in March 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran underwent a VA examination in January 
2005.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialty as a truck driver, and there is no indication in 
his personnel records that he was assigned to or participated 
in combat duties.  Nor do his service records show that he 
received any awards or decorations indicative of combat 
service, such a Bronze Star with V Device or Purple Heart.  
The Board does acknowledge that the veteran has been awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal; however, these awards 
are not indicative of combat.  As such, the Board finds that 
the veteran is not shown to have engaged in combat with the 
enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Although the veteran has 
claimed that he was exposed to several stressful incidents 
during his period of service, he has not provided information 
sufficient for verification regarding his claimed stressors 
despite several inquiries.  In this regard, the veteran 
answered PTSD questionnaires in April and August 2005 in 
which he listed as his stressors: his wife having an affair 
while he was in Vietnam; in July 1971 he killed a Vietnamese 
civilian with his supply truck after she threw herself in 
front of it and was placed in Vietnamese jail; in April, May 
or June 1971 four Vietnamese were killed by Koreans after 
they tried to take/blow up his supply truck; and he drove 
past dead bodies.  He added that he was told he did nothing 
wrong after running over the woman but was reassigned from 
driving the supply truck after the incident.  During his 
January 2005 VA PTSD examination the veteran stated that his 
base and convoys were subject to mortar and rocket fire 
attack and that he received counseling following the event 
when the Vietnamese woman was killed.  

In a August 2005 RO decision, the issue of service connection 
for PTSD was deferred in order for the veteran to fill out 
another PTSD questionnaire in order for him to provide 
further information regarding where and when the mortar 
attacks occurred and where and when he received the 
counseling.  However, when he returned the August 2005 
questionnaire, he did not provide any information about the 
mortar attacks or counseling.  The Board notes that his 
service medical records are absent for complaints, treatment, 
or diagnosis of PTSD or any indications that he received 
counseling.  Importantly, during his March 2007 hearing when 
asked if he could provide definite dates, times, or places 
for verification purposes of these events he said no and 
added that he was unable to locate buddies to help verify the 
events.  The Board notes that his wife having an affair is 
not combat related.  

Regarding the veteran's stressors of running over a 
Vietnamese civilian with his truck and witnessing Korean 
soldiers kill Vietnamese after they attempted to blow up his 
truck, the Board notes that other than the veteran's 
statements regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence of these events actual happening.  The Board notes 
that the RO outlined its reasons for not submitting a request 
for verification of this incident to the United States Armed 
Services Center for Unit Records Research (USASCURR), which 
is now called the U. S. Army and Joint Services Records 
Research Center (JSRRC) and will be referred to as such.  
Specifically in the September 2005 decision, the RO reasoned 
that JSRRC has reported that incidents witnessed during 
travel in convoys and accidental killing of civilians are 
nearly impossible to verify.  The Board finds that the 
reasoning set forth for not submitting a JSRRC request in the 
September 2005 rating decision is both logical and 
supportable.  The Board also notes that the September 2005 RO 
decision, February 2006 SOC, August 2006 SSOCs explained to 
the veteran that identifiable stressors were required and 
that the information he had provided was inadequate to verify 
his alleged stressors.  

The Board acknowledges that the veteran has a January 2005 VA 
diagnosis of PTSD.  However, as noted above, VA is unable to 
verify any of the veteran's claimed in-service stressors, and 
his lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  The 
veteran has not provided specific dates regarding the mortar 
attacks so that an attempt at verifying those stressors could 
not be made, and there is no evidence corroborating the 
appellant's other claimed stressors.  Further, as discussed 
above JSRRC cannot verify civilian deaths.  Thus, because the 
veteran's diagnosis of PTSD was not based upon verified in-
service stressors, the claim for service connection for PTSD 
must be denied.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.

The Board acknowledges the statements from his sister and 
wife submitted in August 2006.  However, they do not provide 
information related to an in-service stressor, which is the 
missing link needed to establish service connection in this 
case.  Further, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to verified stressors, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


